Case: 14-11650   Date Filed: 10/08/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11650
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:13-cr-00061-MCR-1


JASON ANDREW VITULANO,

                                                          Defendant-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (October 8, 2014)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Donald M. Sheehan, appointed counsel for Jason Vitulano in this direct

criminal appeal, has moved to withdraw from further representation of the
               Case: 14-11650    Date Filed: 10/08/2014   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396 (1967).     Our independent review of the record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, Vitulano’s motion for appointment of new

counsel is DENIED, and Vitulano’s convictions and sentences are AFFIRMED.




                                         2